UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-34204 SeaBright Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 56-2393241 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1501 4th Avenue, Suite 2600 Seattle, WA 98101 (Address of principal executive offices, including zip code) (206) 269-8500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer [X]Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Shares outstanding as of November 3, 2011 Common Stock, $0.01 Par Value SeaBright Holdings, Inc. Index to Form 10-Q Page Part I. Financial Information Item 1. Financial Statements (unaudited) 2 Condensed Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 2 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months and Nine Months Ended September 30, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II. Other Information Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 25 Signatures 26 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December31, (Unaudited) (in thousands, except share and per share amounts) ASSETS Fixed income securities available for sale, at fair value (amortized cost $660,588 in 2011 and $665,761 in 2010) $ $ Cash and cash equivalents Premiums receivable, net Deferred premiums, net Reinsurance recoverables Federal income tax receivable Deferred income taxes, net Deferred policy acquisition costs, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Unpaid loss and loss adjustment expense $ $ Unearned premiums Reinsurance funds withheld and balances payable Premiums payable Accrued expenses and other liabilities Surplus notes Total liabilities Contingencies (Note 7) Stockholders’ equity: Series A preferred stock, $0.01 par value; 750,000 shares authorized; no shares issued and outstanding − − Undesignated preferred stock, $0.01 par value; 10,000,000 shares authorized; no shares issued and outstanding – – Common stock, $0.01 par value; 75,000,000 shares authorized; issued and outstanding – 22,299,173 shares at September 30, 2011 and 22,025,450 shares at December 31, 2010 Paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. -2- Index SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (in thousands, except share and earnings (loss) per share information) Revenue: Premiums earned $ Claims service income Net investment income Net realized gains Other income Total revenue Losses and expenses: Loss and loss adjustment expenses Underwriting, acquisition and insurance expenses Interest expense Goodwill impairment – – – Other expenses Total losses and expenses Income (loss) before taxes ) ) Income tax expense (benefit) ) ) Net income (loss) ) ) Other comprehensive income: Net unrealized gains on investment securities available for sale Less: Reclassification adjustment for net realized gains recorded into net income ) Income tax expense related to items of other comprehensive income ) Other comprehensive income Comprehensive income $ Basic earnings (loss) per share $ $ $ ) $ ) Diluted earnings (loss) per share $ $ $ ) $ ) Dividends declared per share $ Weighted average basic shares outstanding Weighted average diluted shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. -3- Index SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (in thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash provided by operating activities: Amortization of deferred policy acquisition costs Policy acquisition costs deferred ) ) Provision for depreciation and amortization Compensation cost on restricted shares of common stock Compensation cost on stock options Net realized gains on investments ) ) Deferred income tax (expense) benefit ) Changes in certain assets and liabilities: Unpaid loss and loss adjustment expense Federal income tax receivable ) ) Reinsurance recoverables, net of reinsurance withheld ) ) Unearned premiums, net of deferred premiums and premiums receivable ) ) Other assets and other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of investments ) ) Proceeds from sales of investments Maturities and redemption of investments Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from exercise of stock options – 26 Grant of restricted shares of common stock 5 4 Surrender of stock in connection with restricted stock vesting ) ) Stockholder dividends paid ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Interest paid on surplus notes $ $ Payable for purchases of investments Receivable for sales of investments Federal income taxes refunded – See accompanying notes to unaudited condensed consolidated financial statements. -4- Index SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of SeaBright Holdings, Inc. (“SeaBright”) and its wholly owned subsidiaries, SeaBright Insurance Company (“SBIC”), PointSure Insurance Services, Inc. (“PointSure”), and Paladin Managed Care Services, Inc. (“PMCS”) (collectively, the“Company,” “we” or “us”). All significant intercompany transactions among these affiliated entities have been eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and pursuant to the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. The condensed consolidated balance sheet at December 31, 2010 has been derived from the audited financial statements at that date but does not include all of the information and notes required by GAAP for complete financial statements. These unaudited condensed consolidated financial statements and notes should be read in conjunction with the audited financial statements and accompanying notes as of and for the year ended December 31, 2010 included in the Company’s Annual Report on Form 10-K, which was filed with the U.S. Securities and Exchange Commission (the “SEC”) on March 14, 2011. In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments (including normal recurring adjustments) necessary to state fairly the financial information set forth therein. Results of operations for the three months and nine months ended September 30, 2011 are not necessarily indicative of the results expected for the full fiscal year or for any future period. Certain reclassifications have been made to the prior year’s financial statements to conform to classifications used in the current year. 2. Summary of Significant Accounting Policies a.Use of Estimates The preparation of the consolidated financial statements in conformity with GAAP requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. The Company has used significant estimates in determining unpaid loss and loss adjustment expenses, including losses that have occurred but were not reported to us by the financial reporting date; the amount and recoverability of reinsurance recoverable balances; goodwill and other intangibles; retrospective premiums; earned but unbilled premiums; deferred policy acquisition costs; income taxes; and the valuation and other-than-temporary impairments of investment securities. b. Earnings Per Share The following table provides the reconciliation of basic and diluted weighted average shares outstanding used in calculating earnings per share for the three month and nine month periods ended September 30, 2011 and 2010: Three Months Ended September 30, Nine Months Ended September 30, (in thousands) Basic weighted average shares outstanding Weighted average shares issuable upon exercise of outstanding stock options and vesting of nonvested restricted stock – – Diluted weighted average shares outstanding The effect of including shares issuable upon the exercise of outstanding stock options and the vesting of non-vested restricted stock was anti-dilutive for the nine month periods ended September 30, 2011 and 2010. Therefore, such shares have been excluded from the calculation of diluted weighted average shares outstanding for these periods. The numbers of such shares excluded for the nine month periods ended September 30, 2011 and 2010 were approximately 629,000 and 581,000, respectively. -5- Index SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) c. Stockholder Dividends On August 10, 2011, the Company’s Board of Directors declared a quarterly dividend of $0.05 per common share. The dividend was paid on October 14, 2011 to stockholders of record on September 30, 2011. Any future determination to pay cash dividends on the Company’s common stock will be at the discretion of its Board of Directors and will be dependent on the Company’s earnings; financial condition; operating results; capital requirements; any contractual, regulatory or other restrictions on the payment of dividends by the Company’s subsidiaries; and other factors that the Company’s Board of Directors deems relevant. e. Recent Accounting Pronouncements In October 2010, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2010-26, Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts. This ASU allows insurance entities to defer costs related to the acquisition of new or renewal insurance contracts that are (1) incremental direct costs of the contract transaction (i.e., would not have occurred without the contract transaction), (2) a portion of an employee's compensation and fringe benefits related to certain activities for successful contract acquisitions, or (3) direct-response advertising costs as defined in Accounting Standards Codification (“ASC”) Subtopic 340-20, Other Assets and Deferred Costs - Capitalized Advertising Costs. All other costs related to the acquisition of new or renewal insurance contracts are required to be expensed as incurred. This ASU is effective for interim and annual periods beginning after December 15, 2011 with either prospective or retrospective application permitted. The Company will adopt this guidance retrospectively effective January 1, 2012. Although the Company continues to evaluate the impact of adopting the new guidance, it currently estimates that adoption will reduce its December 31, 2011 retained earnings (the period immediately prior to adoption) by approximately $4.5 million, net of taxes. In June 2011, the FASB issued ASU 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, to increase the prominence of other comprehensive income in the financial statements. An entity will have the option to present the components of net income and comprehensive income in either one or two consecutive financial statements. The new guidance is effective for interim and annual reporting periods beginning after December 15, 2011, with earlier adoption permitted. The Company adopted this guidance retrospectively effective September 30, 2011.The adoption of ASU 2011-05 did not have a material effect on the Company’s consolidated financial condition or results of operations. In September 2011, the FASB issued ASU 2011-08, Intangibles—Goodwill and Other (Topic 350): Testing Goodwill for Impairment, to simplify the current two-step goodwill impairment test required under Topic 350. Under this update, an entity has the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount.If such a determination is not reached, then performance of further impairment testing is not necessary. The new guidance is effective for annual and interim goodwill tests performed for fiscal years beginning after December 15, 2011.However, early adoption is permitted. The adoption of ASU 2011-08 is not expected to have a material effect on the Company’s consolidated financial condition or results of operations. d.Other Significant Accounting Policies For a more complete discussion of the Company’s significant accounting policies, please see Note 2 to the Company’s consolidated financial statements as of and for the year ended December 31, 2010 in Part II, Item 8 of the Company’s Annual Report on Form 10-K filed with the SEC on March 14, 2011. -6- Index SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 3. Investments The consolidated cost or amortized cost, gross unrealized gains and losses, and estimated fair value of investment securities available for sale at September 30, 2011, and December 31, 2010 were as follows: Cost or Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value (in thousands) September 30, 2011: U.S. Treasury securities $ $ $ – $ Government sponsored agency securities – Corporate securities ) Tax-exempt municipal securities ) Mortgage pass-through securities (1 ) Collateralized mortgage obligations ) Asset-backed securities ) Total investment securities available for sale $ $ $ ) $ December 31, 2010: U.S. Treasury securities $ $ $ ) $ Government sponsored agency securities ) Corporate securities ) Tax-exempt municipal securities ) Mortgage pass-through securities ) Collateralized mortgage obligations ) Asset-backed securities ) Total investment securities available for sale $ $ $ ) $ The Company regularly reviews its investment portfolio to evaluate the necessity of recording impairment losses for other-than-temporary declines in the fair value of its investments. A number of criteria are considered during this process including, but not limited to: the current fair value as compared to amortized cost or cost, as appropriate, of the security; the length of time the security’s fair value has been below amortized cost or cost; the likelihood that the Company will be required to sell the security before recovery of its cost basis; objective information supporting recovery in a reasonable period of time; specific credit issues related to the issuer; and current economic conditions.The Company has the ability and intent to hold impaired investments to maturity or for a period of time sufficient for recovery of their carrying amount. For the three months and nine months ended September 30, 2011 and 2010, the Company recognized no other-than-temporary impairment losses related to investments in debt securities. The following table presents information about investment securities with unrealized losses at September 30, 2011: Less Than 12 Months 12 Months or More Total Investment Category Aggregate Fair Value Aggregate Unrealized Loss Aggregate Fair Value Aggregate Unrealized Loss Aggregate Fair Value Aggregate Unrealized Loss (in thousands) Fixed Income Securities: Corporate securities $ $ ) $ $
